The defendant, Frank Hulsey, was charged by information filed in the county court of Pontotoc county with the offense of unlawful possession of intoxicating liquor, was tried, convicted and sentenced to serve 30 days in the county jail and to pay a fine of $50 and he has appealed.
On March 13, 1946, said case was assigned for oral argument. No argument was presented on behalf of petitioner and no briefs have been filed.
Where the defendant appeals from a judgment of conviction and no briefs are filed and no argument presented, this court will examine the evidence and ascertain if it supports the verdict, and will make an examination of the information, instructions excepted to, and the judgment, and if no material error is apparent, the judgment will be affirmed. Dodge v. State,78 Okla. Cr. 100, 144 P.2d 124; Epps v. State, 69 Okla. Cr. 460,104 P.2d 262; Hiett v. State, 75 Okla. Cr. 190, 129 P.2d 866. *Page 334 
We have carefully reviewed the record. Officers of Pontotoc county made a search of the Bel-Haven Tourist Courts at Ada in Pontotoc county on December 4, 1943. The defendant was staying at the tourist courts, but not at the cabin where the intoxicating liquor was found. The defendant was arrested, however, and told the officers that the liquor was his. The next day he again told the officers the liquor was his and for them not to molest the owner of the tourist courts as he had nothing to do with the liquor. There was a sufficient quantity of liquor to make a prima facie case against the defendant, and the circumstances including his statement of ownership of the liquor are sufficient to sustain the verdict of guilt. There is no material error apparent in the record.
The judgment of the county court of Pontotoc County is accordingly affirmed.
BAREFOOT, J., concurs. DOYLE, J., not participating.